                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 KEITH CLEVELAND,

              Plaintiff,

                     v.                       CAUSE NO. 3:20-CV-174-RLM-MGG

 RON NEAL,

              Defendant.

                                OPINION AND ORDER

      Keith Cleveland, a prisoner without a lawyer, filed a complaint (ECF 1)

against the Warden of the Indiana State Prison alleging he was transferred to a

different facility in order to frustrate his efforts to litigate one of his pending cases

and that the transfer violated his right to access the courts. The court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915A. A filing by an unrepresented party “is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted).

      After an incident with a guard, the Warden decided to transfer Mr.

Cleveland to a different facility. According to Mr. Cleveland, this transfer will

make gathering the information he needs to effectively litigate one of his cases

more difficult. Mr. Cleveland feels that the guard should have been transferred,
not him. Only a few months ago, Mr. Cleveland filed two complaints asking to be

transferred to a different facility. See Cleveland v. Nurse Jackie, 3:19cv829-DRL-

MGG (N.D. Ind. Sept. 19, 2019; Cleveland v. Tustison, 3:19-CV-613-JD-MGG

(N.D. Ind. Aug. 7, 2019). In each of those cases, Mr. Cleveland was told that

“[p]rison officials have broad administrative and discretionary authority over the

institutions they manage.” Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012)

(quotation marks, brackets, and citations omitted). Prison officials must afford

inmates their constitutional rights, but where to house an inmate is just the type

of decision that is squarely within the discretion of prison officials. Now the

Warden has voluntarily done what Mr. Cleveland asked the court to do and has

been sued for doing it.

      That aside, to the extent Mr. Cleveland is alleging that the Warden

retaliated against him, he can’t proceed because a transfer to another facility

isn’t the kind of deprivation that would likely deter first amendment activity in

the future. See Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012).

      To the extent he is alleging that the transfer deprived him of access to the

courts, he likewise can’t state a claim upon which relief can be gratned. Prisoners

are entitled to meaningful access to the courts. Bounds v. Smith, 430 U.S. 817,

824 (1977). The right of access to the courts is the right of an individual, whether

free or incarcerated, to obtain access to the courts without undue interference.

Snyder v. Nolen, 380 F.3d 279, 291 (7th Cir. 2004). To state a claim for a denial

of access to the courts, a prisoner must demonstrate that “state action hindered

his or her efforts to pursue a nonfrivolous legal claim and that the plaintiff



                                         2
suffered some actual concrete injury.” May v. Sheahan, 226 F.3d 876, 883 (7th

Cir. 2000). But State actors have no duty to assure that prisoners can litigate

claims effectively once they have been raised in court. The right to access, goes

no further than access.

      It must be acknowledged that several statements in Bounds went
      beyond the right of access recognized in the earlier cases on which
      it relied, which was a right to bring to court a grievance that the
      inmate wished to present . . .. These statements appear to suggest
      that the State must enable the prisoner to discover grievances, and
      to litigate effectively once in court. . .. These elaborations upon the
      right of access to the courts have no antecedent in our pre-Bounds
      cases, and we now disclaim them.

Lewis v. Casey, 518 U.S. 343, 354 (1996). Lewis only requires that an inmate be

given access to file a complaint or appeal. As the court of appeals has explained,

“[t]he right of access to the courts protects prisoners from being shut out of court,

it does not exist to enable the prisoner to litigate effectively once in court.” Pruitt

v. Mote, 503 F.3d 647, 657 (7th Cir. 2007) (en banc) (quotation marks, citations

and ellipsis omitted). Mr. Cleveland’s transfer might make discovery more

challenging, but it doesn’t prevent him from accessing the courts, as he showed

by filing this suit after his transfer.

      Mr. Cleveland’s complaint doesn’t state a claim cognizable in federal court.

Although it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-

Mart, 722 F.3d 1014 (7th Cir. 2013), that is unnecessary when the amendment

would be futile. Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009)

(“[C]ourts have broad discretion to deny leave to amend where . . . the

amendment would be futile.”). Such is the case here.

                                          3
      For this reason, the court DISMISSES this case pursuant to 28 U.S.C. §

1915A because it does not state a claim upon which relief can be granted.

      SO ORDERED on March 3, 2020

                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      4
